Citation Nr: 1113292	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction in the disability rating assigned for degenerative joint disease of the left shoulder from 40 percent to 20 percent, effective from October 1, 2010, was proper.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from February 9, 1970 to November 16, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's service-connected left shoulder disability at 40 percent disabling.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the New Orleans, Louisiana RO.

In an October 2009 rating decision, the RO granted a temporary total evaluation for the Veteran's left shoulder disability from August 17, 2009, to September 30, 2010, to account for recovery from the Veteran's left shoulder replacement surgery.  The RO also assigned a 20 percent rating after that period of recovery, beginning October 1, 2010.  Although the issue certified to the Board was characterized as entitlement to an increased rating for a left shoulder disability, in excess of 40 percent, the Board finds that the issue is more properly characterized as set forth in the ISSUE portion of this decision above.  In that regard, as the RO assigned a 20 percent rating to the left shoulder, effective October 1, 2010, which is less than the 40 percent rating continued by the RO in July 2006 and appealed by the Veteran, the Board has included the issue of the propriety of the reduction in the rating assigned to the left shoulder as part of the instant appeal.  

The Veteran presented testimony before the undersigned at the New Orleans RO in July 2010.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 2009 rating decision, evaluation of left shoulder degenerative joint disease was decreased to 20 percent beginning October 1, 2010.  The Veteran was not provided with proper notice of the reduction in the evaluation of left shoulder disability from 40 percent to 20 percent disabling, and evidence of improvement of left shoulder degenerative joint disease since the June 2004 rating decision is not of record.


CONCLUSION OF LAW

The reduction of the disability rating for the left shoulder from 40 percent to 20 percent was improper, and restoration of the 40 percent disability evaluation for left shoulder degenerative joint disease from October 1, 2010, is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Board notes that VCAA notice is not required as to the matter of whether the reduction of the rating for left shoulder disability from 40 percent to 20 percent was proper, particularly as the Board is restoring the 40 percent disability evaluation, and remanding the matter of entitlement to a rating in excess of 40 percent.  

In the interest of clarity, the Board believes that a brief factual background is necessary.  

In an August 1972 rating decision, service connection was granted for a left shoulder disability and a 20 percent rating was assigned following a period of a temporary total evaluation to account for recovery from left shoulder surgery.  The disability rating for the left shoulder was eventually increased to 40 percent in a June 2004 rating decision, effective from March 2004.  

The Veteran filed an increased rating claim for his left shoulder disability in April 2006, which was denied in a July 2006 rating decision.  Although the Veteran perfected an appeal of the July 2006 decision, he filed another claim for an increased rating for his left shoulder disability in January 2009.  In an April 2009 statement, he reported that he was scheduled for left shoulder replacement surgery in August 2009.  Following receipt of surgical records from Tulane University Hospital, the RO issued a rating decision in October 2009 awarding a temporary total evaluation from August 17, 2009, to September 30, 2010, and a 20 percent rating beginning October 1, 2010.  

Reviewing the October 2009 rating decision, it appears that the assignment of a 20 percent rating beginning October 1, 2010, was based on the rating criteria for a shoulder replacement, which prescribes a minimum 20 percent rating after one year of compensation at the 100 percent level following prosthetic replacement of the shoulder joint in the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5051 (2010).  It does not appear that the decision to assign the minimum 20 percent rating under DC 5051 was based on any medical evaluation of the Veteran's post-surgical condition.  Moreover, the RO did not provide the Veteran with notice of the proposed reduction in compensation from 40 to 20 percent beginning October 1, 2010, or afford him the opportunity to submit additional evidence to contest the same.  In sum, aside from the temporary period in which the Veteran was in receipt of a total evaluation, the RO's October 2009 rating decision constitutes a reduction in the disability rating assigned to the Veteran's left shoulder disability from 40 to 20 percent, a matter which is subject to the requirements set forth at 38 C.F.R. § 3.344, which governs stabilization of disability evaluations.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The question is whether the reduction was proper based on the applicable regulation, 38 C.F.R. § 3.344.  The 40 percent rating for degenerative joint disease of the left shoulder was in effect for five or more years at the time it was reduced to 20 percent.  Specifically, the 40 percent rating was made effective in March 2004, and in October 2009 a temporary total rating was assigned.  Therefore this case is subject to the requirements set forth at 38 C.F.R. § 3.344(a) and (b).  The provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a reduction in rating is warranted if medical evidence discloses that there has been sustained material improvement in the condition and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The record of examination and the medical-industrial history should be reviewed to ascertain whether the recent examinations to reduce the evaluations are full and complete, including all special examinations indicated as a result of general examination, and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Furthermore, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in any evaluation reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any evaluation reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The provisions of 38 C.F.R. § 3.344(c) also establish that there must be improvement before an evaluation is reduced.  The Court has restored evaluations when VA has failed to consider whether there is improvement.

Further, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting out all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should continued at their present level.  38 C.F.R. § 3.105.

As described above, the Veteran was not provided with proper notice, as outlined in 38 C.F.R. § 3.105, of the reduction in his evaluation for his left shoulder disability, and therefore the reduction was improper.  Further, the October 2009 decision in which the disability rating was reduced from 40 percent to 20 percent did not mention the requirements or processes for rating reductions or stabilization ratings, or explain what kind of improvement may have been seen in the disability.  Notably, at the time that the 40 percent rating was assigned in June 2004, the medical evidence reflected degenerative changes of the left shoulder joint with painful and limited motion.  The recent medical evidence simply does not reflect actual improvement, such that a 20 percent rating is warranted.  It appears that an examination should have been scheduled before changing the rating from 40 percent to 20 percent; however, this was not done.  The failure to comply with requirements governing rating reductions renders the decision incorrect.

Based on the foregoing, the Board finds that there was a violation of due process requirements, which requires restoration of the 40 percent disability evaluation for degenerative joint disease of the left shoulder from October 1, 2010.



(Continued on Next Page)

ORDER

Reduction of the disability rating for a left shoulder disability from 40 percent to 20 percent was improper, and restoration of a 40 percent disability evaluation for degenerative joint disease of the left shoulder from October 1, 2010, is granted.


REMAND

The Board has determined that before it can adjudicate the matter of entitlement to a rating in excess of 40 percent for the left shoulder disability, additional development is required, as described below.

The Board notes that VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran most recently underwent a VA examination to address the nature and severity of his left shoulder disability in July 2009.  However, as described above, the Veteran underwent left shoulder replacement surgery the following month.  Accordingly, the Board finds that an additional VA examination to determine the post-surgical nature and severity of the Veteran's left shoulder disability is necessary prior to appellate adjudication of this issue.

Additionally, the Board finds that the evidence in this case presents such an exceptional disability picture that the available schedular evaluations for the disability may be inadequate.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence shows the Veteran was employed as a welder and has a 9th grade education.  A February 2007 decision of the Social Security Administration (SSA) found the Veteran disabled since August 2005 due, in part, to his left shoulder disability.  Additionally, on June 2009 VA examination, the Veteran stated that he was able to work until his left shoulder was struck in a work-related accident in 2003.  The examiner noted that the Veteran was unemployable due, in part, to his left shoulder disability.  At his July 2010 hearing, the Veteran testified that he was unable to maintain employment as a result of his left shoulder limitations.  See Board Hearing Tr. at 9.

The evidence cited above indicates that the Veteran's left shoulder disability has caused him marked interference with employment and presents such an exceptional disability picture that consideration must be made as to whether the Veteran is entitled to an extraschedular rating for his left shoulder disability.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Provide the Veteran with an examination to determine the current severity of his service-connected left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

2. Refer the matter of an extraschedular rating for the left shoulder disability to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3. After completing the foregoing, readjudicate the increased rating claim, to include consideration of whether an extraschedular rating for the left shoulder disability is warranted.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


